Hallows, J.
(dissenting). The majority’s reasoning does not comport with what the average mass of mankind considers the duty or responsibility of a professional furrier as a warehouseman or bailee is toward his customer. Shipping a valuable fur coat in a cardboard box with two inexpensive coats, the box being marked to indicate the contents were furs, on a bus system, the main business of which is the transportation of passengers and only incidentally packages and knowingly underinsuring the goods, is just plain negligence on the part of a furrier for hire. It may be the procedure was reasonable for the inexpensive coats, but no woman would have shipped her mink coat as this one was shipped and no furrier should do it at its owner’s risk without her consent. I would allow recovery against Krieck Furriers, Inc., in the amount of $1,200.